PER CURIAM:
Thomas M. Tully appeals the district court’s order denying his motion for mandamus construed in part as a 42 U.S.C. § 1983 (2000) complaint and dismissing the action. We have reviewed the record and find no reversible error. Accordingly, although we grant Tully’s motion to amend his informal brief, we affirm for the reasons stated by the district court. Tully v. Long, No. 7:07-cv-00165-sgw, 2007 WL 1112696 (W.D.Va. signed as entered on Apr. 11 & filed on Apr. 12, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.